Case 2:20-cv-00156-FMO-E Document 14 Filed 04/30/20 Page 1 of 1 Page ID #:33
 1
 2
                                            JS−6
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11 GURI GONZALEZ                                CASE NO:
                                                 2:20−cv−00156−FMO−E
 12                  Plaintiff(s),
            v.                                   ORDER DISMISSING ACTION
 13
      LA FOOD COURT INC , et al.                 WITHOUT PREJUDICE
 14
 15
 16                 Defendant(s).

 17
 18
 19         Having been advised by counsel that the above−entitled action has been settled,
 20    IT IS ORDERED that the above−captioned action is hereby dismissed without costs
 21    and without prejudice to the right, upon good cause shown within 30 days from the
 22    filing date of this Order, to re−open the action if settlement is not consummated.
 23    The court retains full jurisdiction over this action and this Order shall not prejudice
 24    any party to this action.

 25        IT IS SO ORDERED.
 26
      DATED: April 30, 2020                         /s/ Fernando M. Olguin
 27                                                Fernando M. Olguin
                                                   United States District Judge
 28
